Citation Nr: 1540687	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-31 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for hemorrhoids, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to March 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In connection with his appeal the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is of record.

This matter was remanded in May 2011 and again in April 2012 for further development.  In February 2013, the Board issued a decision denying the Veteran's claim for an increased rating for hemorrhoids.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court issued an order granting a joint motion of the parties and remanding the matter to the Board for action in accordance with the joint motion.  The Board remanded the matter to the originating agency in April 2015.  

The record before the Board consists of electronic records within the Veterans Benefits Management System.  

As was noted in the Board's April 2012 remand, February 2013 decision, and April 2015 remand, the issue of entitlement to an increased rating for cervical spine disability has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This claim remains unadjudicated.  Therefore, it is again REFERRED to the AOJ for appropriate action. 




REMAND

While the Board sincerely regrets the additional delay, because the originating agency did not substantially comply with the April 2015 Board remand directives, this matter must again be remanded for additional action in accordance with the December 2014 joint motion of the parties.

The Veteran is seeking a rating in excess of 10 percent for his service-connected hemorrhoids.  The presently assigned 10 percent rating is awarded under 38 C.F.R. § 4.114, Diagnostic Code 7336.  A 20 percent rating is authorized for hemorrhoids manifested by persistent bleeding and secondary anemia, or with fissures.  

The Veteran underwent a VA examination for rectum and anus conditions (including hemorrhoids) in May 2012, and no such symptoms were noted in the area of the report pertaining to signs and symptoms of hemorrhoids.  In another area of the report related to the condition of impairment of sphincter control, the VA examiner indicated that the Veteran has occasional involuntary bowel movements and extensive leakage.  Such symptoms may warrant a compensable rating under Diagnostic Code 7332.  As was noted in the December 2014 joint motion and the April 2015 Board remand, it is not clear whether the impairment of sphincter control is a manifestation of the service-connected hemorrhoids, or whether it is a separate condition, as suggested by the separation on the VA rectum and anus disability benefits questionnaire (DBQ).  

In May 2015, the Veteran underwent additional examination.  Unfortunately, the examiner's opinions related to the impairment of sphincter control are inadequate because they lack a fully explained rationale, which was required by the Board's April 2015 remand.  In particular, the examiner, in the "remarks" section of the opinion, concluded that, "the impairment of sphincter control noted in the May 2012 VA examination report, including occasional involuntary bowel movements and extensive leakage, is LESS likely as not (LESS than 50/50 probability) a manifestation of the service-connected hemorrhoids."  As for the rationale, the examiner indicated the opinion is based upon clinical experience, medical record review, and evaluation of the Veteran, and directed the reader (presumably for the rationale) to the medical history section of the report and the record review "with Examiner's comments within brackets."  In bracketed comments, the examiner noted that the entire medical history section is silent for impairment of sphincter control, involuntary bowel movements, or leakage.  It was also noted that the May 2012 examiner "did not include any Veteran description (within #2a), record review findings, or exam description regarding impairment of rectal sphincter control.  See REMARKS section."  Thus, the remarks section of the report refers the reader to the examiner's comments in brackets for the rationale, yet the examiner's comments refer the reader to the remarks section.  These circular statements point to no well-reasoned rationale, and ultimately leave the report lacking in a fully explained rationale.  

The April 2015 examiner also stated that in May 2012, "if [the] Veteran was experiencing impairment of sphincter control, to include occasional involuntary bowel movements and/or extensive leakage; it was LESS likely as not a manifestation of the service-connected hemorrhoids."  The examiner gave no explanation as to why this is so.  

Because this examination report is lacking a well-reasoned rationale for the opinions rendered, the Board must find it inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  Moreover, the Board's April 2015 remand specifically required the examiner to state a rationale for all opinions expressed, thus the opinion in this case is also not in compliance with the Board's prior remand directives.  The Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must once again remand the matter for compliance.

Finally, on remand, relevant ongoing medical records also should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain any outstanding VA and private medical records pertaining to treatment of the Veteran's hemorrhoids.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the VA examiner who conducted the May  2015 VA examination, if available.  

Based upon the prior examination results and the review of the other pertinent evidence of record, the examiner should provide a rationale for the opinion that the impairment of sphincter control noted in the May 2012 VA examination report, including occasional involuntary bowel movements and extensive leakage, is not a manifestation of the service-connected hemorrhoids.  If the examiner concludes that no such impairment of sphincter controls existed, including at the time of the May 2012 examination, the examiner must also provide an explanation for that conclusion.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why she is unable to do so.

If the prior examiner is unavailable or if otherwise indicated, the Veteran should be provided another VA examination to determine the current degree of severity of his hemorrhoids.  All pertinent evidence of record should be made available to and reviewed by the examiner.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an opinion with supporting rationale concerning whether impairment of anal sphincter control is a manifestation of the hemorrhoids.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                              (CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


